NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                                   JOHN C.,
                                   Appellant,

                                        v.

                 DEPARTMENT OF CHILD SAFETY, J.C.,
                            Appellees.

                             No. 1 CA-JV 21-0182
                               FILED 10-19-2021


           Appeal from the Superior Court in Maricopa County
                             No. JD40089
             The Honorable Karen A. Mullins, Judge (Ret.)

               AFFIRMED IN PART; VACATED IN PART;
                 REMANDED WITH INSTRUCTIONS


                                   COUNSEL

Maricopa County Legal Defender's Office, Phoenix
By Jamie R. Heller
Counsel for Appellant

Arizona Attorney General's Office, Phoenix
By Emily M. Stokes
Counsel for Appellees
                            JOHN C. v. DCS, J.C.
                            Decision of the Court



                       MEMORANDUM DECISION

Judge James B. Morse Jr. delivered the decision of the Court, in which
Presiding Judge D. Steven Williams and Judge David B. Gass joined.


M O R S E, Judge:

¶1            John C. ("Father") appeals the juvenile court's order
adjudicating his child dependent. For the following reasons, we affirm in
part, vacate in part, and remand with instructions for the juvenile court to
enter orders required by the Rules of Procedure for the Juvenile Court
("Rules").

              FACTS AND PROCEDURAL BACKGROUND

¶2           "On review of an adjudication of dependency, we view the
evidence in the light most favorable to sustaining the juvenile court's
findings." Willie G. v. Ariz. Dep't of Econ. Sec., 211 Ariz. 231, 235, ¶ 21 (App.
2005).

¶3              Father is the parent of J.C., born in 2010 ("Child"). The Child's
mother is deceased. In October 2020, the Department of Child Safety
("DCS"), took temporary custody of the Child after receiving allegations
that Father was abusing substances and neglecting the Child. During its
investigation, DCS found the Child alone in a dirty home with little food,
the Child was not enrolled in school, and he was not receiving services for
his autism. DCS filed a dependency petition, alleging the Child was
dependent based on neglect and substance abuse. The Child was initially
placed in a group home and then moved to a Division of Developmental
Disabilities licensed foster home in February 2021.

¶4           DCS offered Father reunification services, including
substance abuse assessment and treatment, drug testing, supervised visits,
and transportation. Father initially tested positive for methamphetamine
and missed subsequent drug tests.

¶5            The juvenile court held a dependency hearing in April 2021.
Father and the DCS case manager testified. During his testimony, Father
admitted to a lack of food in the house and that he was aware of the Child's
autism diagnosis. The DCS case manager testified that the Child struggled
with fine and gross motor skills, had speech delays, struggled with social


                                       2
                            JOHN C. v. DCS, J.C.
                            Decision of the Court

skills, and needed assistance with self-care. The Child also qualified for an
Individualized Education Plan to accommodate his needs at school.

¶6            After the hearing, the court took the matter under
advisement. The court also asked the parties for their positions as to
disposition in the event it found the Child dependent. DCS proposed, and
Father agreed to, a family-reunification case plan.

¶7             In May, the juvenile court found the Child dependent as to
Father based on neglect. The court noted Father's failure to provide
adequate food, autism services, school enrollment, and proper supervision
for the Child while Father was at work. As to disposition, the court noted
that "the parties agreed . . . to a case plan of family reunification."

¶8            Father timely appealed.

                               JURISDICTION

¶9             DCS asserts that we lack jurisdiction over the disposition
issue because Father's notice of appeal only identified the dependency
ruling. See ARCAP 8(c) (requiring notice of appeal to "[d]esignate the
judgment or portion of the judgment from which the party is appealing").
We disfavor technical challenges to a notice of appeal. See Hill v. City of
Phoenix, 193 Ariz. 570, 572-73, ¶¶ 8-10 (1999) (noting technical defects in a
notice of appeal are generally not jurisdictional); Hanen v. Willis, 102 Ariz.
6, 8-10 (1967) (holding that notices of appeal should be liberally construed
"if the result is neither misleading nor prejudicial"). Although an order
adjudicating a child dependent, and a dependency disposition order, are
both appealable orders, Lindsey M. v. Ariz. Dep't of Econ. Sec., 212 Ariz. 43,
45, ¶¶ 7-8 (App. 2006), here they are both components of the same order,
see Desert Palm Surgical Grp., P.L.C. v. Petta, 236 Ariz. 568, 577, ¶ 19 (App.
2015) (concluding notice of appeal conferred jurisdiction when the non-
specified orders "were all part of the same determination on the same
claims"). Further, DCS has not asserted any prejudice. Accordingly, we
have jurisdiction under A.R.S. §§ 8-235, 12-120.21(A)(1), and -2101(A)(1).

                                DISCUSSION

¶10            We review the juvenile court's dependency order for a clear
abuse of discretion and will affirm unless no reasonable evidence supports
the court's findings. Louis C. v. Dep't of Child Safety, 237 Ariz. 484, 488, ¶ 12
(App. 2015).




                                       3
                            JOHN C. v. DCS, J.C.
                            Decision of the Court

I.     Standard of Proof.

¶11            Father challenges the juvenile court's failure to state the
requisite standard of proof in the dependency order. DCS bears the burden
to prove a child dependent by a preponderance of the evidence. A.R.S. § 8-
844(C)(1); Ariz. R.P. Juv. Ct. 55(C). But the juvenile court "is not required
to expressly state the burden of proof applied; we assume the judge applied
the proper burden of proof." In re William L., 211 Ariz. 236, 238, ¶ 7 (App.
2005) (citing State v. Beaty, 158 Ariz. 232, 246 (1988)).

¶12           Because the juvenile court was not required to explicitly state
the burden of proof, see id., and nothing indicates the court used an incorrect
standard, see E.R. v. Dep't of Child Safety, 237 Ariz. 56, 59, ¶ 15 (App. 2015)
(vacating order when juvenile court applied incorrect legal standard), the
record supports the court's dependency finding, see Louis C., 237 Ariz. at
488, ¶ 12.

II.    Disposition.

¶13           Father also challenges the juvenile court's failure to issue
required disposition findings and orders. The court's order states: "As to
disposition, the parties agreed . . . to a case plan of family reunification."

¶14           If the juvenile court finds a child dependent it must "[c]onduct
a disposition hearing," which may be "on the same date as the dependency
adjudication hearing or at a later date that is not more than thirty days after
the date of the dependency adjudication hearing." A.R.S. § 8-844(C)(1)(b),
(E). After the disposition hearing the court shall:

       1. Enter orders concerning appropriate services required to
       achieve the case plan; 2. Enter orders concerning the
       placement and custody of the child . . . [; and 5.] [M]ake
       specific findings that it advised the parent . . . of the
       consequences of failure to attend subsequent proceedings and
       participate in reunification services.

Ariz. R.P. Juv. Ct. 56(E); see also A.R.S. § 8-845(B) ("In reviewing the status
of the child and in determining its order of disposition, the court shall
consider the health and safety of the child as a paramount concern . . . .").

¶15            DCS does not dispute that the juvenile court failed to issue the
orders required by Rule 56(E). Instead, DCS argues that Father waived this
issue by failing to raise it with the juvenile court. Although Father could
have raised this issue in a motion for reconsideration, in our discretion we


                                      4
                            JOHN C. v. DCS, J.C.
                            Decision of the Court

decline to find waiver. Logan B. v. Dep't of Child Safety, 244 Ariz. 532, 536, ¶
11 (App. 2018) (noting that this Court has discretion to apply waiver).
Furthermore, we are unpersuaded by DCS's assertions that Father was not
prejudiced.

¶16           "A reviewing court must tailor the proper remedy for each
case." Francine C. v. Dep't of Child Safety, 249 Ariz. 289, 299, ¶ 27 (App. 2020)
(cleaned up). The parties consented to the case plan of family reunification.
Accordingly, we affirm the case plan, but vacate the remainder of the
disposition order. On remand, the juvenile court shall enter all orders
required in this case pursuant to Rule 56(E)(1), (2), and (5).

                               CONCLUSION

¶17          We affirm the juvenile court's dependency order and the case
plan of family reunification. We vacate the remainder of the disposition
order and remand for further proceedings consistent with this decision.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         5